OPINION — AG — ** PUBLICATION OF PUBLIC NOTICES — PROCEEDINGS ** (1) THE REPORT OF THE OFFICIAL PROCEEDINGS OF THE BOARD OF COUNTY COMMISSIONERS, AS MANDATED BY 19 O.S. 444 [19-444], SHOULD BE OF SUFFICIENT DETAIL SO AS TO ADVISE THE TAXPAYING PUBLIC REGARDING WHAT ACTUALLY TRANSPIRED AT THE MEETING BEING REPORTED. LONGSTANDING INTERPRETATION OF 19 O.S. 444 [19-444] HAS ESTABLISHED THAT WHEN ACTION IS TAKEN ON A CLAIM AGAINST THE COUNTY AT LEAST THE FOLLOWING INFORMATION SHOULD BE REPORTED: (A) THE NAME OF THE CLAIMANT (B) THE NAME OF THE ASSIGNEE, IF THE CLAIM HAS BEEN ASSIGNED (C) THE AMOUNT AND NATURE OF THE CLAIM (D) ACTION TAKEN ON THE CLAIM. (2) YOUR MEMORANDUM 79-3 CAN BE INTERPRETED TO REQUIRE LESS INFORMATION TO BE PUBLISHED IN THE REPORT OF THE OFFICIAL PROCEEDINGS THAT IS REQUIRED BY 19 O.S. 444 [19-444], TO BE INCLUDED IN THE REPORT. (3) ADOPTION BY THE COUNTY GOVERNMENT OF THE OPTIONAL PAYROLL CLAIM AUTHORIZATION PROCEDURE, AS SET FORTH IN 62 O.S. 304.1 [62-304.1], DOES 'NOT' RELIEVE THE BOARD OF COUNTY COMMISSIONERS FROM REPORTING AS REQUIRED BY 19 O.S. 444 [19-444]: (A) THE NAME OF EACH PAYROLL CLAIMANT (B) ANY ASSIGNEE, IF THE CLAIM HAS BEEN ASSIGNED (C) THE NATURE AND THE AMOUNT OF THE CLAIM (D) THE ACTION TAKEN ON THE CLAIM. IN REPORTING THE NATURE OF THE PAYROLL CLAIM, A MEANINGFUL DESCRIPTION OF THE WORK PERFORMED BY THE INDIVIDUAL CLAIMANT FOR THE COUNTY GIVING RISE TO THE CLAIM SHOULD SET FORTH. (NEWSPAPER, PUBLISHING, EMPLOYEE, LEGAL CLAIMS, PROCEEDINGS, PUBLICATION) CITE: OPINION NO. APRIL 10, 1931 — SHILLING, OPINION NO. OCTOBER 4, 1041 — NANCE, OPINION NO. 80-174, OPINION NO. SEPTEMBER 15, 1931 — STEWART, 19 O.S. 431 [19-431], OPINION NO.*****                  NOVEMBER 22, 1957 — HODGES, OPINION NO. MARCH 7, 1951 — PICKERING, 25 O.S. 312 [25-312], 62 O.S. 304.1 [62-304.1] (CHARLES S. ROGERS)